United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Miles City, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2176
Issued: August 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from the July 22, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) affirming the termination of his
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
effective March 29, 2008 as he no longer had any residuals or disability causally related to his
accepted employment-related conditions.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 25, 1987 appellant, then a 31-year-old readjustment counseling specialist,
filed an occupational disease claim for acute post-traumatic stress disorder and delayed
depression related to his employment. OWCP accepted the claim for post-traumatic stress
disorder and depression and later expanded it to include bruxism. Appellant stopped working
February 13, 1987 and was placed on OWCP’s periodic compensation rolls on
February 14, 1987.
On February 14, 2007 Dr. Arthur C. Roberts, a Board-certified psychiatrist and OWCP
referral physician, opined that while appellant had residuals of his accepted conditions he could
work four hours a day in a low stress structured environment. In an April 17, 2007 report, he
indicated that appellant would need psychotherapeutic support as he phases in with vocational
rehabilitation.
In two separate reports dated May 2, 2007 appellant’s attending physicians,
Dr. Laurence C. Smith, Jr., a clinical psychologist, and Dr. Paul Mascovich, a Board-certified
psychiatrist, opined that appellant was not capable of working in any capacity.
OWCP found a conflict in medical opinion between Dr. Roberts and Drs. Smith and
Mascovich and referred appellant to Dr. Stephen Moe, a Board-certified psychiatrist, for an
impartial evaluation. On February 4, 2008 Dr. Moe opined that appellant’s current psychiatric
condition did not result from residuals of the accepted conditions; rather his current symptoms
and impairment were due to excessive adoption of the illness. He stated that, while the workrelated events that culminated in the work injury were the precipitant of appellant’s symptoms
and disability, the underlying cause of appellant’s current symptoms and disability was a
personality disorder unrelated to his work. Dr. Moe further opined, apart from the reinforcement
of the illness role which came from 20 years of treatment, appellant was able to work in the same
capacity as when he first took his job as a readjustment counseling specialist. He opined that
appellant should start part-time work and gradually progress to full-time work.
On February 27, 2008 OWCP proposed to terminate appellant’s compensation benefits
based on the opinion of Dr. Moe who found that the accepted conditions had resolved. In
response, appellant submitted a March 16, 2008 report from Dr. Smith and a March 20, 2008
report from Dr. Mark R. Stephens, a Board-certified internist.
In a March 28, 2008 decision, OWCP terminated appellant’s compensation benefits,
effective that date, based on Dr. Moe’s opinion. Appellant requested an oral hearing that was
held telephonically on August 6, 2008. Following the hearing, he submitted an August 5, 2008
report from Dr. William J. van Doorninck, a licensed psychologist, who opined that appellant
remained totally disabled by his post-traumatic stress disorder and explained why he disagreed
with many of Dr. Moe’s assessments.
On November 20, 2008 OWCP’s hearing representative set aside OWCP’s March 28,
2008 decision finding that Dr. Moe could not be accorded special weight as an impartial medical
specialist because he was asked to resolve the issue of the degree of disability, not whether the
injury-related condition had resolved. The hearing representative found that a medical conflict

2

now existed between the attending physicians and Dr. Moe, who was accorded the weight of a
second opinion specialist. The case was remanded for referral to a new impartial medical
specialist regarding whether the injury-related conditions had resolved.
OWCP referred appellant to Dr. Bert Furmansky, a Board-certified psychiatrist, for an
impartial medical examination. In a January 26, 2009 report, Dr. Furmansky opined that the
accepted post-traumatic stress disorder had resolved to the point that it no longer totally disabled
appellant. He noted that there were no medically objective disabling symptoms and appellant’s
residual self-reported fear of veterans occurred about 23 years ago. Dr. Furmansky concluded
that there have been multiple documented intervening causal factors since 1987 that have
significantly interfered with appellant’s ability to return to work as well as his personality
disorder and anxiety disorder that adversely affect his social and occupational functioning. He
opined that appellant could not return to his former position or work with veterans due to his
underlying personality disorder. Dr. Furmansky recommended the continuation of psychotropic
medications and psychotherapy to help him return to work and participate in an appropriate
rehabilitation program.
On March 10, 2009 OWCP proposed to terminate all compensation benefits based on
Dr. Furmansky’s report. It noted that appellant’s compensation benefits would not be restored as
of March 29, 2008 because the medical evidence established there were no continuing workrelated residuals or disability. No additional evidence or argument was received.
By decision dated April 15, 2009, OWCP finalized appellant’s termination of benefits
effective March 29, 2008. On April 21, 2009 appellant requested an oral hearing which was held
telephonically on August 11, 2009.
In a June 19, 2009 report, Dr. Susannah Smith, a clinical psychologist, opined that
appellant’s medical record supported that appellant had post-traumatic stress disorder, depression
and anxiety, even though Dr. Furmansky did not pick it up in five hours of interviewing. She
disputed Dr. Furmansky’s report and contended that he was “ignoring over 20 years and many
physicians’ direct observations of other behavior, including current treating psychotherapists’
observations.” In a June 29, 2009 report, Dr. Smith discussed appellant’s symptoms and how
they supported the post-traumatic stress disorder diagnosis.
In a November 30, 2009 decision, OWCP’s hearing representative set aside OWCP’s
decision and remanded the case for clarification from Dr. Furmansky. She noted that, where
Dr. Furmansky stated that appellant’s post-traumatic stress disorder had resolved “to the point
that he was no longer completely disabled,” this implied that the condition had not completely
resolved. The hearing representative also noted that Dr. Furmansky did not explain why
appellant required medications and work restrictions if the injury-related conditions had ceased.
On December 2, 2009 OWCP requested clarification from Dr. Furmansky. In a
January 15, 2010 report, Dr. Furmansky opined that appellant’s post-traumatic stress disorder
had completely resolved. He stated that post-traumatic stress disorder had not been a medically
reasonable working diagnosis since about 1989. Dr. Furmansky explained that records from
October 1987 to June 8, 1989 reflected appellant’s emphasis on job “burnout” rather than
specific incidents, a “systemic problem in the structure of the work,” references to a “sense of

3

permanent entitlement” and appellant’s statements of October 27 and November 17, 1987 where
he emphasized general job difficulties and was “unable to recall life-threatening situations.” He
noted the statement of accepted facts and advised that appellant “repeatedly reported incidents
that did not actually occur as if they had occurred and the diagnosis of post-traumatic stress
disorder lingered and was passed on to some treaters/evaluators without their evaluating the
accepted factual basis of the report.” Dr. Furmansky opined that appellant’s “preexisting severe
characterological problems have caused his psychiatric disability and that he has manipulated the
workers’ compensation system serving his sense of entitlement for secondary gain.” He stated
that appellant’s continued requirement for medication was a preventative measure and within the
American Psychiatric Association treatment guidelines to have an individual who has had more
than two episodes of major depression to remain on antidepressant medication for life to prevent
recurrences. Dr. Furmansky concluded that appellant’s medication for mood stabilization and
depression prevention was probably not work related but, due to his characterological problems,
genetics and the ensuing life stressors that broke the chain of causal events from any 1986 work
events. He reported that the need for work restrictions was based on appellant’s self-reported
avoidance behavior and self-reported fear due to his nonwork-related characterological
problems. Dr. Furmansky advised that the restrictions were not residuals of his work injury but
manifestations of nonwork-related personality traits. He opined that appellant had returned to his
preinjury baseline.
By decision dated January 25, 2010, OWCP found that appellant’s entitlement to benefits
remained terminated effective March 29, 2008. Special weight was accorded to Dr. Furmansky’s
reports, which showed that the injury-related conditions had resolved.
Appellant requested an oral hearing which was held telephonically on May 4, 2010. He
testified that he sought to make an appointment privately with Dr. Furmansky before OWCP’s
referral, but the physician was too busy to accept him. Appellant contended that, when he saw
Dr. Furmansky, upon OWCP’s referral, the physician provided inaccurate information.
Dr. Susannah Smith testified that appellant had work-related post-traumatic stress disorder for
the past 23 years and disagreed with Dr. Furmansky’s contrary opinion. She opined that he
could not work around veterans because objective panic attacks would ensue. Dr. Smith stated
that there were no nonwork-related factors influencing appellant’s emotional condition. She
indicated that he did not describe things, even in his own interest, a common symptom of posttraumatic stress. Dr. Smith indicated that appellant had been accepted as a private patient of
Dr. Furmansky’s and that they had a 30- to 40-minute comprehensive conversation about his
particular situation. She further stated that Dr. Furmansky kept canceling his appointments with
appellant until he was advised that Dr. Furmansky was taking a job in another location. After
this, Dr. Furmansky was in “the opposite role of evaluating him.” Dr. Smith stated that appellant
became confused at times and was confused when traumatized. She stated that OWCP’s
evaluations were extremely traumatic for appellant and he did not function well cognitively
when he was being evaluated. After Dr. Smith’s testimony, appellant indicated that he spoke
with Dr. Furmansky over the telephone for about 40 minutes prior to being evaluated by him for
OWCP. Appellant’s attorney argued that Dr. Furmansky’s report should not be used because of
his prior contact with appellant. He additionally argued that Dr. Furmansky acknowledged the
presence of post-traumatic stress disorder which prevented him from returning to his former
work environment.

4

In an April 9, 2010 report, Dr. Smith opined that appellant continued to have severe
chronic post-traumatic stress disorder related to his work experience. She noted his symptoms
remained constant except for some possible decrease in nightmares and flashbacks. Dr. Smith
advised, however, that this could not be presently evaluated as appellant had an active case of
multiple sclerosis, which showed itself in the last year and which his doctors stated was closely
related to stress since he lost his disability status. Diagnosis included: post-traumatic stress
disorder, with anxiety and depression; obsessive compulsive traits, secondary to post-traumatic
stress disorder; dependant personality traits, secondary to post-traumatic stress disorder and
multiple physical problems including bruxism.
Appellant also submitted an undated prescription slip on which handwritten names of
several physicians were listed with notations on whether the physicians took new patients. One
of the physicians listed was Dr. Furmansky. The prescription slip did not come from
Dr. Furmansky’s office.
In a July 22, 2010 decision, OWCP’s hearing representative affirmed the January 25,
2010 decision. Dr. Furmansky was accorded special weight as an impartial medical specialist.
The hearing representative questioned the reliability of appellant’s testimony about the telephone
consultation with Dr. Furmansky and found that this did not occur as alleged.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.6 Where a case is referred to an impartial
medical specialist for the purpose of resolving a conflict, the opinion of such specialist, if
sufficiently well rationalized and based on a proper factual and medical background, must be
2

Bernadine P. Taylor, 54 ECAB 342 (2003).

3

Id.

4

Roger G. Payne, 55 ECAB 535 (2004).

5

Pamela K. Guesford, 53 ECAB 726 (2002).

6

Regina T. Pellecchia, 53 ECAB 155 (2001).

5

given special weight.7 However, in a situation where OWCP secures an opinion from an
impartial medical examiner for the purpose of resolving a conflict in the medical evidence and
the opinion from such examiner requires clarification or elaboration, OWCP has the
responsibility to secure a supplemental report from the examiner for the purpose of correcting the
defect in the original opinion.8
Physicians who may not be used as referees include those previously connected with the
claim or the claimant or physicians in partnership with those already so connected.9 A claimant
who asks to participate in selecting the referee physician or who objects to the selected physician
should be requested to provide his or her reason for doing so. The claims examiner is
responsible for evaluating the explanation offered. If the reason is considered acceptable, the
medical management assistant will prepare a list of three specialists, including a candidate from
a minority group if indicated and ask the claimant to choose one. This is the extent of the
intervention allowed by the claimant in the process of selection or examination. If the reason
offered is not considered valid, a formal denial of the claimant’s request, including appeal rights,
may be issued if requested.10
ANALYSIS
OWCP originally found that a conflict in medical opinion existed between appellant’s
attending physicians, Drs. Laurence Smith and Mascovich, and Dr. Roberts, OWCP’s referral
physician, and referred appellant to Dr. Moe, for an impartial medical evaluation. While it
originally terminated appellant’s compensation benefits based on Dr. Moe’s report, OWCP’s
hearing representative determined that Dr. Moe could not be accorded the weight of an impartial
medical specialist as he was not asked whether the injury-related condition had resolved. The
hearing representative found that Dr. Moe’s opinion created a conflict with that of appellant’s
attending physicians on whether the injury-related conditions had resolved. OWCP then referred
appellant to Dr. Furmansky for an impartial medical evaluation.
On January 26, 2009 Dr. Furmansky opined that the accepted post-traumatic stress
disorder had resolved to the point where it was no longer disabling. He also opined that
appellant could not return to his former position or work with veterans due to his underlying
personality disorder. Dr. Furmansky recommended continued treatment and medication. In a
January 15, 2010 supplemental report, he opined that appellant’s work-related post-traumatic
stress disorder had completely resolved since about 1989 and attributed appellant’s continuing
symptoms to appellant’s “preexisting severe characterological problems.” Dr. Furmansky stated
that continued medication was preventive in nature, consistent with established treatment
guidelines and was due to appellant’s other conditions and ensuing life stressors that had broken
7

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

8

Margaret M. Gilmore, 47 ECAB 718 (1996).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)(3)(b)
(May 2003), citing Raymond E. Heathcock, 32 ECAB 2004 (1981).
10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4.b(4)
(May 2003).

6

the chain of causal events from the 1986 work incident. He advised that appellant’s work
restrictions were based on appellant’s self-reported behavior and fear due to his nonwork-related
problems.
The Board finds that Dr. Furmansky’s report is deficient for several reasons. In his initial
report, Dr. Furmansky opined that appellant’s accepted post-traumatic stress disorder had
resolved to the point where it was no longer disabling. This phrasing suggests that he felt that
some degree of the accepted condition continued. This is significant since OWCP terminated all
compensation benefits, not just wage-loss compensation. If appellant continues to have any
residuals of his accepted condition that require treatment, regardless of whether he is disabled for
work, he would be entitled to medical benefits.11 In his supplemental report, Dr. Furmansky
opined that appellant’s work-related post-traumatic stress disorder had completely resolved since
about 1989 and attributed appellant’s continuing symptoms to appellant’s “preexisting severe
characterological problems.” However, he did not provide a fully rationalized explanation12
regarding why he apparently changed his opinion from the condition having resolved to the point
where it was no longer disabling to the accepted post-traumatic stress disorder having fully
resolved. Furthermore, while Dr. Furmansky addressed the accepted post-traumatic stress
disorder, he failed to address whether the other accepted conditions of depression and bruxism
had resolved without residual. Thus, his reports are insufficient to establish that all residuals of
all accepted conditions have resolved.
The Board also finds that the record does not show that OWCP adequately considered
appellant’s assertion that he had telephone consultation with Dr. Furmansky prior to
Dr. Furmansky’s selection as an impartial medical specialist. The hearing representative found
that appellant’s testimony regarding this was not reliable but the record does not indicate that
OWCP wrote to Dr. Furmansky to clarify if he had prior contact with appellant. Both appellant
and Dr. Susannah Smith testified at the May 4, 2010 hearing that appellant talked about his
situation with Dr. Furmansky by telephone for up to 40 minutes prior to Dr. Furmansky’s
selection as an impartial specialist.13 The Board notes that, if appellant had prior contact with
Dr. Furmansky before attending the impartial medical examination, his report could not be used
as that of an impartial medical specialist.14 Without further inquiry by OWCP to determine if
Dr. Furmansky has prior contact with appellant, OWCP cannot rely on Dr. Furmansky as an
impartial medical specialist.

11

See supra notes 4, 5.

12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
13

The hearing transcript does not indicate if Dr. Smith has independent knowledge of a prior contact with
Dr. Furmansky or if she relied on appellant’s account of such contact.
14

See D.L., Docket No. 09-1549 (issued February 23, 2010) (physicians who may not be used as referees include
those previously connected with the claim or the claimant). See supra note 9.

7

CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
compensation benefits on March 29, 2008.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 22, 2010 is reversed.
Issued: August 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

